             Case 4:19-mj-70677-MAG Document 68 Filed 12/18/19 Page 1 of 2




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 KERRY A. MONACO (NYBN 4712360)
   Trial Attorney, U.S. Department of Justice
 5
   MAUREEN C. BESSETTE (CABN 165775)
 6 Assistant United States Attorney

 7         1301 Clay Street, Suite 340S
           Oakland, California 94612
 8         Telephone: (510) 637-3680
           Fax: (510) 637-3724
 9         Maureen.Bessette@usdoj.gov

10 Attorneys for United States of America

11                                UNITED STATES DISTRICT COURT

12                              NORTHERN DISTRICT OF CALIFORNIA

13                                          OAKLAND DIVISION

14   IN THE MATTER OF THE EXTRADITION            )   CASE NO. 4:19-MJ-70677 MAG
     OF DONALD KOLLMAR                           )
15                                               )   STIPULATION MODIFYING BRIEFING
                                                 )   SCHEDULE
16                                               )
                                                 )   Hon. Kandis A. Westmore
17                                               )   Courtroom: #4

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION MODIFYING BRIEFING SCHEDULE
     4-19-MJ-70677 MAG
             Case 4:19-mj-70677-MAG Document 68 Filed 12/18/19 Page 2 of 2




 1         Government counsel has learned that she has to be out of the office unexpectedly and therefore

 2 the parties agree and stipulate that the United States’ reply to Kollmar’s Memorandum in Opposition

 3 and supporting papers is due January 7, 2020.

 4 IT IS SO STIPULATED.

 5 Dated: December 18, 2019                            Respectfully submitted,

 6
                                                       DAVID L. ANDERSON
 7                                                     United States Attorney

 8
                                                               /s/
 9                                                     MAUREEN C. BESSETTE
                                                       Assistant U.S. Attorney
10                                                     KERRY MONACO
                                                       Trial Attorney, U.S. Department of Justice
11

12                                                          /s/
                                                       ETHAN A. BALOGH
13                                                     Attorney for the Defendant

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION MODIFYING BRIEFING SCHEDULE
     4-19-MJ-70677 MAG                                 2
